DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed August 3, 2022 has been entered.  Claims 2-4 and 8-10 are cancelled, and claims 13-17 are newly filed, leaving claims 1, 5-7, and 11-17 pending in this application. 
The cancellation of claims 4 and 10 have overcome the objections to the claims presented in the prior office action mailed May 6, 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is directed to a method performed by a computer, where the recited limitations of the claim include the structure of the computer and the method steps.  The claim is therefore indefinite, as it is not clear from the claim language whether the scope of the claim requires just the process (which would be suggested by the statutory category of a method) or the specific structure to perform the process.  See MPEP § 2173.05(p).  No suggested language for amendment is provided in this action, but for the purposes of examination, it is assumed that every limitation is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2019/0190805) in view of Silmani et al. (“HyMAD: a Hybrid Memory-Aware DVFS strategy”, hereinafter “Silamni” or “HyMAD”).
Regarding claim 1, Hunt teaches an information processing apparatus (Fig. 1, processing system 100) comprising: 
a memory having a first processing speed (Fig. 1, system memory 103; memory will necessarily have some processing speed); and 
a processor (Fig. 1, processor 102), 
the processor comprising: 
a memory controller that is coupled to the memory and that controls an access to the memory (Fig. 1, memory controller 112 inside processor 102, “The memory controller 112 couples and coordinates operation of the various components of the processor 102 with other components through an interconnect 113 such as a memory bus,” [0017] teaches the memory controller is coupled to system memory 103); and 
a plurality of cores that access the memory (Fig. 1, cores 105 and 106, where [0013] describes the system memory as being used for applications, where [0016] discloses that process threads are assigned to the different cores for operation), wherein 
the processor is configured to:
detect an access amount of the processor to the memory (Fig. 2, step 201 measure limited resource (LR) use by all processes, where [0019] discloses memory bandwidth as an example of a LR measurement, and [0030] discloses that the LR can be measured based on an individual core basis);
when the access amount is more than a first value, determine whether a first core of the plurality of core accesses the first memory, and
when the first core accesses the first memory, suppress an accessing frequency of the processor to the memory (for the determination and suppressing limitations, in the context of Fig. 2, when an LS process is consuming more than a threshold value above its LR floor, step 208, then step 209 increases throttling on LS processes consuming above their respective floors; in [0057], Hunt shows that when applying throttling, one example is for an SLO scheduler to place a cap on a particular process, effectively limiting the memory bandwidth for a particular process; i.e. processes from a core necessarily access memories as the LR measurement can be memory bandwidth; when this memory bandwidth is more than a threshold value above a floor, this reads upon being more than a first value, and capping a process reads upon suppressing an access frequency).
Hunt fails to teach a second memory having a second processing speed less than the first processing speed and consequently where some of the accesses are directed to the second memory.
Silmani’s disclosure relates to managing embedded systems and particularly in the context of main memories for embedded systems, and as such comprises analogous art as being in the same field of endeavor as managing memory resources.
As part of this disclosure, Silmani discloses the use of a hybrid main memory, utilizing a PCM paired with DRAM, see Section 1, Paragraphs 2 and 4.
An obvious modification can be incorporated: incorporating a PCM to augment the DRAM system memory of Hunt.  Such a modification reads upon the limitation of the claim, as the PCM features a different write speed (Section 1, Paragraph 2), and incorporating the PCM into the system memory would still provide the resource as available to the underlying processor for access.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Silmani’s PCM into the main memory of Hunt’s system, as incorporating PCM allows PCM’s higher density to address scaling concerns of DRAM, see Section 1, Paragraph 1, as well as reducing static energy usage, see Section 1, Paragraph 2. 
Regarding claim 5, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 1, and Hunt teaches wherein the access amount is a writing bandwidth to the second memory (as discussed in the claim 1 rationale, the throttling scheme in Fig. 2 measures resource usage, where [0019] discloses memory bandwidth as an example of a LR measurement).
Regarding claim 6, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 1, and Hunt further teaches wherein the processor is further configured to increase an operation frequency of each of the plurality of cores in a case where the accessing frequency of the processor to the second memory is equal to or less than a third value smaller than the first value (Fig. 2, step 204, reducing throttling on a process in response to decision block 203, where the determination is made if all processes are consuming their respective LR floor allocations; this reads upon a situation where a process’ memory bandwidth is equal to the LR floor, which is below the “threshold value above its LR floor” of decision block 208, relied upon in claim 1 rationale).
Regarding claim 7, Hunt teaches a non-transitory computer-readable recording medium having stored therein a control program that causes a computer to execute a process (see [0079-0081]), the computer and process identical to the apparatus and configured functionality of the processor of claim 1 and can be rejected according to the same rationale. 
Claims 11 and 12 are rejected according to the same rationale of claims 5 and 6.
Regarding claim 13, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 1, and Hunt further teaches wherein the processor is configured to:
Identify a second core of the plurality of cores accessing the second memory with accessing frequency more than a second value, and
Suppress an accessing frequency of the second core to the second memory, as follows.
As discussed in the claim 1 rationale, Hunt discloses in [0030] that the LR can be measured based on an individual core basis, specifically that a single process can be operative to a single core, or that measuring LR can be for a single core for a particular process.  As such, Fig. 2’s measuring LR use by all processes teaches the ability to measure LR use (memory bandwidth) for multiple processes, meaning, based on [0030], measuring LR use for multiple cores (Fig. 1 shows 2 cores 105 and 106, implied to be 2 among a plurality of cores).  This extends to the claim 1 citation to Fig. 2, step 209, which “[increases] throttling on LS processes consuming above their respective floors”; therefore, this increase in throttling can be applied to multiple processes, and by extension multiple cores. These teachings from Hunt read upon the limitations of the claim.
Regarding claim 14, the combination of Hunt and Silmani teaches the information processing apparatus according to claim 1, but Hunt fails to teach wherein the suppressing the accessing frequency of the second core is to lower an operation frequency of each of the first controllers.
Hunt’s throttling is understood to be affecting memory bandwidth, see [0057] for an example where Hunt’s SLO scheduler places a cap on the memory bandwidth, but this is not explicitly disclosed to be lowering an operating frequency of the processor cores themselves. 
As part of Silmani’s disclosure, Silmani provides a Dynamic Voltage and Frequency Scaling (DVFS) technique called Hybrid Memory-Aware DVFS to optimize performance loss and energy efficiency trade off, see Section 1, Paragraph 5, where the overall technique is based on tuning a CPU frequency, see Section 3.1, Paragraph 1.  Silmani’s technique uses a model based on a rate of memory access and rate of PCM writes, see Section 3.2.  In addition, HyMAD provides for a feedback model, where analyzing the memory access rate/PCM write rate can be used with a task priority to set a frequency for the next time slice, see Section 3.4.
An obvious modification can be identified: incorporating HyMAD’s frequency scaling technique into Hunt’s throttling scheme, and in particular utilizing Hunt’s memory bandwidth settings to factor into determining the CPU frequency.  Such a modification reads upon the limitation of the claim, as the throttling can be accomplished by adjusting the CPU frequency, i.e. lowering the operating frequency of the cores.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the HyMAD technique into Hunt’s throttling scheme, as the ability to adjust CPU frequency on top of throttling memory accesses would provide the additional benefit in reduce energy consumption, see Abstract.
Claims 15 and 16 are rejected according to the same rationale of claims 13 and 14.
Claim 17 is directed to a method carried out by a computer, where the computer is identical to the information processing apparatus of claim 1 and the method is identical to the processor’s configured functionality in claim 1 and therefore claim 17 can be rejected for the same reason as provided in claim 1. 
Claims 1, 5-7, 11-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2019/0190805) in view of Zhou et al. (“Writeback-Aware Bandwidth Partitioning for Multi-core Systems with PCM”).
Regarding claim 1, Hunt teaches an information processing apparatus (Fig. 1, processing system 100) comprising: 
a memory having a first processing speed (Fig. 1, system memory 103; memory will necessarily have some processing speed); and 
a processor (Fig. 1, processor 102), 
the processor comprising: 
a memory controller that is coupled to the memory and that controls an access to the memory (Fig. 1, memory controller 112 inside processor 102, “The memory controller 112 couples and coordinates operation of the various components of the processor 102 with other components through an interconnect 113 such as a memory bus,” [0017] teaches the memory controller is coupled to system memory 103); and 
a plurality of cores that access the memory (Fig. 1, cores 105 and 106, where [0013] describes the system memory as being used for applications, where [0016] discloses that process threads are assigned to the different cores for operation), wherein 
the processor is configured to:
detect an access amount of the processor to the memory (Fig. 2, step 201 measure limited resource (LR) use by all processes, where [0019] discloses memory bandwidth as an example of a LR measurement, and [0030] discloses that the LR can be measured based on an individual core basis);
when the access amount is more than a first value, determine whether a first core of the plurality of core accesses the first memory, and
when the first core accesses the first memory, suppress an accessing frequency of the processor to the memory (for the determination and suppressing limitations, in the context of Fig. 2, when an LS process is consuming more than a threshold value above its LR floor, step 208, then step 209 increases throttling on LS processes consuming above their respective floors; in [0057], Hunt shows that when applying throttling, one example is for an SLO scheduler to place a cap on a particular process, effectively limiting the memory bandwidth for a particular process; i.e. processes from a core necessarily access memories as the LR measurement can be memory bandwidth; when this memory bandwidth is more than a threshold value above a floor, this reads upon being more than a first value, and capping a process reads upon suppressing an access frequency).
Hunt fails to teach a second memory having a second processing speed less than the first processing speed and consequently where some of the accesses are directed to the second memory.
Zhou’s disclosure is related to memory architectures and characterizing workloads and as such comprises analogous art.
As part of this disclosure, Zhou discloses the use of a hybrid main memory architecture, utilizing a PCM paired with DRAM, see Section 1, Paragraphs 2 and 3. 
An obvious modification can be incorporated: incorporating a PCM to augment the DRAM system memory of Hunt.  Such a modification reads upon the limitation of the claim, as the PCM features a different write speed (Section 1, Paragraphs 2 and 3), and incorporating the PCM into the system memory would still provide the resource as available to the underlying processor for access.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Zhou’s PCM into the main memory of Hunt’s system, as incorporating PCM allows for a more energy efficient memory, see Section 1, Paragraph 2, while the hybrid memory architecture allows the DRAM portion to address PCM’s slower writes, see Section 1, Paragraph 3. 
Regarding claim 5, the combination of Hunt and Zhou teaches the information processing apparatus according to claim 1, and Hunt teaches wherein the access amount is a writing bandwidth to the second memory (as discussed in the claim 1 rationale, the throttling scheme in Fig. 2 measures resource usage, where [0019] discloses memory bandwidth as an example of a LR measurement).
Regarding claim 6, the combination of Hunt and Zhou teaches the information processing apparatus according to claim 1, and Hunt further teaches wherein the processor is further configured to increase an operation frequency of each of the plurality of cores in a case where the accessing frequency of the processor to the second memory is equal to or less than a third value smaller than the first value (Fig. 2, step 204, reducing throttling on a process in response to decision block 203, where the determination is made if all processes are consuming their respective LR floor allocations; this reads upon a situation where a process’ memory bandwidth is equal to the LR floor, which is below the “threshold value above its LR floor” of decision block 208, relied upon in claim 1 rationale).
Regarding claim 7, Hunt teaches a non-transitory computer-readable recording medium having stored therein a control program that causes a computer to execute a process (see [0079-0081]), the computer and process identical to the apparatus and configured functionality of the processor of claim 1 and can be rejected according to the same rationale. 
Claims 11 and 12 are rejected according to the same rationale of claims 5 and 6.
Regarding claim 13, the combination of Hunt and Zhou teaches the information processing apparatus according to claim 1, and Hunt further teaches wherein the processor is configured to:
Identify a second core of the plurality of cores accessing the second memory with accessing frequency more than a second value, and
Suppress an accessing frequency of the second core to the second memory, as follows.
As discussed in the claim 1 rationale, Hunt discloses in [0030] that the LR can be measured based on an individual core basis, specifically that a single process can be operative to a single core, or that measuring LR can be for a single core for a particular process.  As such, Fig. 2’s measuring LR use by all processes teaches the ability to measure LR use (memory bandwidth) for multiple processes, meaning, based on [0030], measuring LR use for multiple cores (Fig. 1 shows 2 cores 105 and 106, implied to be 2 among a plurality of cores).  This extends to the claim 1 citation to Fig. 2, step 209, which “[increases] throttling on LS processes consuming above their respective floors”; therefore, this increase in throttling can be applied to multiple processes, and by extension multiple cores. These teachings from Hunt read upon the limitations of the claim.
Claim 15 is rejected according to the same rationale of claim 13.
Claim 17 is directed to a method carried out by a computer, where the computer is identical to the information processing apparatus of claim 1 and the method is identical to the processor’s configured functionality in claim 1 and therefore claim 17 can be rejected for the same reason as provided in claim 1. 

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments amount to a broad assertion of patentability over the cited references, with no analysis beyond repeating citations of the references and the amended claim language.  Applicant appears to look at Hunt and Silmani/Zhou in isolation to argue the art’s lack of teaching the limitations, but fails to consider the teaching of the combination of references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139